Title: To George Washington from Samuel G. Dorr, 23 August 1790
From: Dorr, Samuel G.
To: Washington, George



No. 19 Water-street New York Augst 23 1790

I cannot dig, & beg I am asham’d.
Sir.
Nigh three years ago I open’d a boarding school in Dumfries, was patroniz’d by Col. Blackburn, Judge Bullitt, & Richard Graham, but at an unhappy hour, just as my school began to be productive, was seiz’d with a voilent disorder, oblig’d to break it up, & return to the northward. This misfortune, follow’d by a train of others, has at length reduc’d me so low, that want, getting the better of those delicate feelings, that make me asham’d of sheer poverty, has imbolden’d me to look up to the illustrious President of the united states, & implore his masonic munificence. I am Sir, with sentiments of esteem, your humb. Servt

Saml G. Dorr

